Title: To Thomas Jefferson from Sabin Lewis, 20 September 1808
From: Lewis, Sabin
To: Jefferson, Thomas


                  
                     May it please your Excellency.
                     Warwick County of Kent S. Rhode-Island September 20. 1808.
                  
                  Nothing less than an unbounded confidence in your humanity and philanthropy could induce me to address you with this. I well know that it is a common practice that a private petition to so exalted a Character as the President of the United States, to go recommended by some Official Character, whose veracity and integrity the Executive may have full confidence in But unadvised and without Patronage I rest the success of my cause to a simple statement of facts before him whom I have ever considered as the friend of mankind.
                  I am a native of the Town of Providence State of Rhode-Island. Thirty Nine years of age. My father took an early and active part in the Revolution; and fell gloriously in the cause of Liberty in Charleston S. Carolina at the time that City was captured by the British. The death of my Mother soon followed, and I was left an orphan, the youngest of four, wholly unprovided for, without friend or relations, to whom I could look for protection. I was of consequence flung upon the mercy of strangers, by whom I received a decent bringing up upon a plantation, and at the age of twenty one was left without property to get my bread by my industry. Having a great inclination for learning. I devoted the earnings of several years to that purpose.
                  Since which I have passed through many vicisitudes of life, but always the foot-Ball, always persecuted by fortune. Seven Years of my life have I spent in school-keeping, and the last three I have commanded a small vessel imployed in the W. India and coasting trade. Last November I chartered a Vessel, loaded her with Northern produce and proceeded to Virginia, when I arrived in Norfolk the embargo was in opperation.
                  I would not wish to tire your time and patience by reciting the particulars to show why that measure bore unproportionally hard on my little property. Suffice it to say, that by it I am completely ruined. It has flung me out of all kinds of business, and left me with a Wife and six small children in a most wretched situation. But I revere the rod by which I am chastened I have from the first considered, and vindicated the Embargo as a wise and prudential measure dictated by cruel necesity as the only resort to avoid the horrors of war. My long and zeallous attachment to Democratic Republican principles is well known in my native State. The usefulness of my labours in establishing the first Republican News-paper in the Town of Providence has been more than once acknowledged by his Excellency Arthur Fenner.
                  I should not have mentioned my political sentiments was it not for these I suffer. Those to whom I might have rationally looked up to for mitigation in my adversity, triumph at my calamity and mock at my affliction, and on account of my political sentiments have become my most bitter persecutors.
                  Thus deprived of all means of supporting my family, and the horrors of a prision staring me in the face, I have through dispare been emboldened to petition your Excellency, if compatible, to bestow a place of some small proffit upon me by which I may gain a subsistance for my family and be useful to my country. Should there be any vacancy in the land, or Marine service I would gladly accept of a Subaltern’s commission. I profeess some small knowlede in tacticks as I been long a member of a volunteer company. Or should there be any business in the Surveyor of Land’s department I would thankfully recive it, as I have practiced surveying and feel myself competent to the task
                  In short, there is not any bussiness, which I would view as too arduous, none too difficult, to which I may be competent, so that I may gain an honest livelyhood I ask not for honour, I ask for business, and should it be in your power and pleasure to bestow it, you may find some self approving satisfaction, in the reflection of having saved a devoted family from impending misery and ruin.
                  If your Excellency should be of oppinion that my misfortunes entitles me to any further notice than the reading of this, and you would condescend to forward a line letting me know if it is in your power to grant me any relief, and what in your consummate wisdom should appear most illigible I will immediately produce indubitable proof, that I have stated nothing but facts, and of the moral character which I have sustained through life. But should my humble walk screen me from publick notice, I cannot but think a heart like yours will sympathize in the feellings of the man whose accute Sufferings alone could induce him to be his own petitioner in a case like this.
                  With Sentiments of due Respect for your Excellency both in publick and private Life I Subscribe myself, your Friend and Humble Petitioner
                  
                     Sabin Lewis 
                     
                  
                  
                     
                        [Note in Dearborn’s hand:]
                      I cannot at present offer you any imployment
                  
               